Title: From John Adams to Timothy Dwight, 4 April 1786
From: Adams, John
To: Dwight, Timothy


     
      Sir
      Grosvenor square April 4th. 1786—
     
     I have received your Letter, & the Conquest of Canaan, with more pleasure than you will easily believe. before I took any measures towards the publication of this Poem, I was determined, whatever affairs might interrupt me, to read it, & I found so much pleasure, in this Employment, that it was very soon compleated.
     My taste as well as my Impartiallity may be disputed: but I will venture to say that I know of no heroick Poem Superior to it, in any modern Language, excepting alway’s Paradise lost: & If I am not wholly blinded by prejudice it not only does honor to America, but would do honor to any nation in Europe.
     
     As Mr. Barlow has transmitted his Vision of Columbus to my friend Dr. Price, I went out to Newington Green to consult him—
     The Doctor will do what he can to assist the printing & sale of both these works, but he is of opinion that it will not be possible to find a Printer or Bookseller who will give much for the Copy if we can find even one who will print either at his own Expence & Risque It is the mode, that governs— When a Writer has made himself a name, in England, the Booksellers, are eager to have his Copies. having no Judgement of their own, they are timid, untill they know the publick has an Enthusiasm for the Reputation of the writer— But it is scarcely possible for any new Writer to force himself into Reputation without the aid of Government, If neither administration nor opposition, espouse the Cause, it is desperate, during the late War, there was an opposition in Parliament consisting of many noblemen & Gentlemen whose Rank Families & Fortunes gave them great Power in the Nation. These were able to give a Currency & Popularity to many American publications: but at present the Case is altered. America has now no Interest in Parliament No Party, No Character of any influence that is favourable to it, and Popularity is entirely under the Guidance of Parliamentary factions. For these Reasons I think, that your Poems will meet a cold reception. it will be made unpopular to read them. I have consulted a Bookseller, concerning yours, & have put it into the Hands of a very able Man, and a very good Poet for his Judgement—
     You may depend upon it every thing in my power shall be done to have it printed sold, read & productive of advantage to you, but I fear you must be content with no Profit & little fame for some time. The Genius & taste for Poetry are much declined, and the encouragement of it, which was never very much is now nothing at all. The Muses have crossed the atlantic and there may be happy, Music & painting are now the ton in England, The King has brought into fashion the first, and Commerce for the purposes of manufatures & Profit has given a spur to the last— But Poetry is little Cherished by either, and the people are so burthened, that they have no spirit left to read—so exhausted by taxes that they have no money to purchase Books.
     The Principal Poets here are Sherridan, Anstey Mason, Hayley, & Day. the first is too much in politicks at present, the two next are at a distance in the Country. the two last may be consulted if necessary. I have begun with Mr: Day—
     I shall ever be glad to hear from you
     Your
     
      J. A—
     
     